Exhibit 10.2

 

OneBeacon Insurance Group, Ltd.

Long-Term Incentive Plan

2010-2012 Performance Unit Grant

 

THIS GRANT (this “Grant”) is made, effective as of February 23, 2010, between
OneBeacon Insurance Group, Ltd., a Bermuda company (the “Company”) and <First
NAME> <Last NAME> (the “Participant”).

 

RECITALS:

 

WHEREAS, the Company has adopted the Long-Term Incentive Plan (“Plan”), which
Plan is incorporated herein by reference and made part of this Grant; and

 

WHEREAS, the Board has determined that it would be in the best interest of the
Company and its owners to grant the award provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant:  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Grant, the Company hereby grants to the Participant a Performance Unit Award of
<# Of UNITS> units.  The value of one Unit shall be fixed at $100.00 (the “Unit
Value”) for all purposes under this Grant.

 

2.                                      Award Period:  The Award Period shall be
January 1, 2010 through December 31, 2012.

 

3.                                      Performance Objective:  The Performance
Objective applicable to this Award shall be an adjusted economic combined ratio
for the Company and its subsidiaries (the “Adjusted Economic Combined Ratio”) of
95% for the Award Period as a whole.  The Adjusted Economic Combined Ratio for
the Award Period as a whole will be the average (mean) of the Adjusted Economic
Combined Ratio for each of the three Performance Periods as determined by the
Board in its sole discretion.

 

4.                                      Performance Percentage.  The Performance
Percentage applicable to the Units shall be dependent upon the extent to which
the Performance Objective is attained and shall be determined as follows:

 

Adjusted Economic
Combined Ratio for the
Award Period

 

Performance
Percentage

 

99% or higher

 

0

%

98%

 

35

%

97%

 

65

%

96%

 

85

%

95%

 

100

%

94%

 

115

%

93%

 

135

%

92%

 

165

%

91% or lower

 

200

%

 

--------------------------------------------------------------------------------


 

The Adjusted Economic Combined Ratio for the Award Period is calculated to the
nearest one-tenth of one percent.  In the event that the Adjusted Economic
Combined Ratio for the Award Period is not a whole percentage value, the
Performance Percentage shall be determined by straight-line interpolation
between the two successive whole Adjusted Economic Combined Ratio values from
the table above.

 

5.                                      Award Payment:  Subject to all terms and
conditions of the Plan, the Participant’s actual value at the end of the Award
Period will be settled in cash, in the Company’s Class A common stock
(“Shares”), or partly in cash and partly in Shares, as determined by the
Committee.

 

If settled entirely or partially in cash, the cash value will be:

(a) the number of Performance Units granted, times

(b) the Performance Percentage, times

(c) the Unit Value, times

(d) the percentage of the Award settled in cash.

 

If settled entirely or partially in Shares, the number of Shares issued will be:

(a) the number of Performance Units granted, times

(b) the Performance Percentage, times

(c) the Unit Value divided by the fair market value of one Share on the date
that the Board certifies the Performance Percentage, times

d) the percentage of the Award settled in shares.

 

6.                                      Termination of Employment:  Except as
provided in Section 7 of the Plan, this Award shall be canceled, and no payment
shall be payable hereunder, if the Participant’s continuous employment or
Related Employment with the Company shall terminate for any reason prior to the
end of the Award Period.

 

7.                                      Successors and Assigns:  This Grant
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.  The Company shall request any purchaser of a business unit in
which the Participant is employed (a “Purchaser”), to fully assume the
obligations of the Company under this Grant.  If a Purchaser declines to assume
such obligations, the Company shall remain obligated under the terms of this
Grant.

 

8.                                      Definitions:  All terms not otherwise
defined herein shall have the same meaning as in the Plan.

 

9.                                      Withholding:  The Participant agrees to
make appropriate arrangements with the Company for satisfaction of any
applicable income tax withholding  requirements, including the payment to the
Company, at the termination of the Award Period (or such earlier or later date
as may be applicable under the Code), of all such taxes and other amounts, and
the Company shall be authorized to take such action as may be necessary, in the
opinion of the Company’s counsel (including, without limitation, withholding
amounts from any compensation or other amount owing from the Company to the
Participant), to satisfy all obligations for the payment of such taxes and other
amounts.

 

10.                               Reduction of the Award:  Notwithstanding
anything to the contrary herein, the Board, in its sole discretion (but subject
to applicable law), may reduce any amounts payable to the Participant in order
to satisfy any liabilities owed to the Company by the Participant.

 

--------------------------------------------------------------------------------


 

11.                               No Right to Continued Employment:  Neither the
Plan nor this Grant shall be construed as giving the Participant the right to be
retained in the employ of, or in any consulting relationship to, the Company or
any of its subsidiaries.  Further, the Company may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Grant, except as otherwise expressly
provided in the Plan and in this Grant.  In addition, nothing herein shall
obligate the Company to make future Grants to the Participant.

 

12.                               Award Subject to Plan:  By entering in this
Grant the Participant agrees and acknowledges that the Participant has received
and read a copy of the Plan, understands the terms of the Plan and this Award
and that this Award is subject to all of the terms and provisions set forth in
the Plan and in this Grant and accepts this Performance Unit Award subject to
all such terms and conditions which are incorporated herein by reference,
including, but not limited to, the eligibility requirement to execute a
Confidentiality and Nonsolicitation Agreement.  In the event of a conflict
between any term or provision contained in this Grant and a terms or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

 

13.                               Designation of Beneficiary by Participant:  A
Participant may name a beneficiary to receive any payment to which he/she may be
entitled in respect of this Award in the event of his/her death, by notifying
the Company.  A Participant may change his/her beneficiary from time to time in
the same manner.  If the Participant has not designated a beneficiary or if no
designated beneficiary is living on the date on which any amount becomes payable
to a Participant’s beneficiary, that amount shall be paid to the Participant’s
estate.

 

14.                               No Rights as Shareholder: You will not be
considered a shareholder of the Company for any purpose with respect to this
Award unless and until Shares are issued to you in settlement of this Award.

 

15.                               Restrictions on Transfer of Units:  Units may
not be sold, transferred, pledged, exchanged, hypothecated or disposed of by you
and shall not be subject to execution, attachment or similar process.

 

16.                               Compliance with Section 409A of the Internal
Revenue Code:  Notwithstanding anything in this Agreement to the contrary, to
the extent that this Agreement constitutes a nonqualified deferred compensation
plan to which Internal Revenue Code Section 409A applies, the administration of
this Award (including time and manner of payments under it) shall comply with
Section 409A.

 

17.                               Notices:  Any notice necessary under this
Grant shall be addressed to the Company and to the Participant at the address
appearing in the personnel records of the Company for such Participant or to
either party at such other address as such party hereto may hereafter designate
in writing to the other. Any such notice shall be deemed effective upon receipt
thereof by the addressee.

 

18.                               Governing Law:  This Agreement shall be
governed by and construed in accordance with the laws of Bermuda.

 

19.                               Entire Agreement:  This Agreement, the Plan,
and the rules and procedures adopted by the Compensation Committee, contain all
of the provisions applicable to the Grant and no other

 

--------------------------------------------------------------------------------


 

statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to you.

 

20.                               Signature in Counterparts:  This Grant may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Grant as of the day
and year first above written.

 

 

PARTICIPANT

 

ONEBEACON INSURANCE GROUP, LTD.

 

 

 

By:

 

 

By:

[g47691kii001.jpg]

<First Name> <Last Name>

 

Name: Mike Miller

 

 

Title:   President & CEO

 

 

 

 

 

 

Date

 

 

 

 

 

Award Details:

 

 

 

 

 

2010 — 2012 Performance Unit Plan

 

 

<# Units> Units Granted

 

 

 

--------------------------------------------------------------------------------


 

Annex

 

Key Definitions

 

Terms used in this Grant shall have the following meanings:

 

Adjusted Economic Combined Ratio shall mean:

 

Reported GAAP Combined Ratio adjusted to include:

 

(a)         a charge to cover catastrophic events (CAT Charge) and

(b)         all other income and other expense except:

(i)                         parent company G&A expenses;

(ii)                      items explicitly related to capital and investments;
and

(iii)                   tax adjustments explicitly related to parent G&A
expenses and capital and investments.

 

The adjustment to GAAP combined ratio shall be calculated as the pre tax impact
of items above divided by GAAP earned premium.

 

Board shall mean:

 

The Board of Directors of the Company, or the Compensation Committee of the
Board or such other committee or subcommittee that is authorized to determine
performance under the Long-Term Incentive Plan.

 

CAT Charge shall mean:

i)                                         (a) one-half of the annual plan CAT
losses represented as a percentage of plan net earned premium, times (b) actual
net earned premium, plus

ii)                                      (a) an insurance charge of 0.02%, times
(b) actual net earned premium, plus

iii)                                   one-half of actual CAT losses, subject to

iv)                                  an overall maximum of 5.0% of actual net
earned premium

 

For 2010, plan CAT losses are 2.4% of plan earned premium.  Consequently, for
2010, the CAT charge calculation will equal 1.2% of actual net earned premium,
plus one half of actual CAT losses.

 

Performance Percentage shall mean:

 

a percentage of no less than 0% and no more than 200%, as determined by the
Board in its sole discretion and as outlined in paragraph four (4) of this
Performance Unit Grant.

 

--------------------------------------------------------------------------------


 

Performance Period shall mean:

 

Each of the fiscal years of the Company ending December 31, 2010. 2011and 2012,
respectively.

 

Performance Unit shall mean:

 

a performance unit granted to participant under the Company’s Long-Term
Incentive Plan having a value of $100.00 per unit for all purposes under the
Grant, conditioned upon the attainment of a specified Performance
Objective(s) over a specified Award Period.

 

--------------------------------------------------------------------------------